Breese, J. This suit was not brought by a corporation, and consequently, no question of misnomer of a corporation can arise. The note is made payable to the appellee, who is described to be the treasurer of the Rock Island and Alton Railroad Company. It is mere description of the person, and if erroneous, cannot vitiate. The fact appears to be, that the true name of the railroad company is Alton and Rock Island. The transposition can be of no manner of consequence in this suit. There can be no doubt what road was meant of which the appellee was the treasurer. In 1 Kyd. 237, it is said, as the name of a corporation frequently consists of several words, the transposition, interpolation, omission or alteration of some of them may make no essential difference of their sense. It is held, in a devise to a corporation, if the words, though the name be entirely mistaken, show that the testator could only mean a particular corporation, it is sufficient, as for in stance, a devise to the inhabitants of the South Parish maybe enjoyed by the inhabitants of the First Parish, “The First Parish” being the legal name. 3 Pickering, 237. There is no evidence preserved in the record except the note, so we cannot know but that it was abundantly proved what corporation was understood and meant, by the description in the note. That the Alton and Eoclc Island Kail road Company are liable to issue stock on the payment of this note, there can be no doubt. The judgment is affirmed. Judgment affirmed.